IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,622


EX PARTE KEITH ASHLEY HUBBARD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08F0792-005-A IN THE 5th DISTRICT COURT

FROM BOWIE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of seven counts of
aggravated sexual assault of a child. The Applicant was sentenced to fifty years' imprisonment for
each of the seven counts, the sentences to run consecutively.  The Sixth Court of Appeals affirmed
his conviction.  Hubbard v. State, No. 06-09-00090-CR (Tex. App.-Texarkana, delivered May 7,
2010, no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.  The trial court, after obtaining an affidavit from
counsel, recommended that relief be denied.  However, the Applicant also alleges that during the
applicable time frame, the mail room at his facility did not receive any mail from counsel addressed
to Applicant.  We remanded this application to the trial court for additional findings of fact and
conclusions of law.
	The Texas Department of Criminal Justice - Institutional Division filed an affidavit with the
trial court.  Based on that affidavit, the trial court has entered findings of fact and conclusions of law
that Applicant did not receive the correspondence sent by counsel advising him that his conviction
had been affirmed and of his right to petition for discretionary review pro se.  The Applicant is
entitled to relief.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Sixth Court of Appeals in Cause No. 0-09-00090-CR that affirmed his conviction
in Case No. 08F0792-005-A from the 5th Judicial District Court of Bowie County.  Applicant shall
file his petition for discretionary review with this Court within 30 days of the date on which this
Court's mandate issues.

Delivered: September 14, 2011
Do not publish